Citation Nr: 0920144	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  08-33 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether the appellant may be recognized as the Veteran's 
surviving spouse for VA benefit purposes.



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The Veteran retired in November 1975 after more than 20 years 
of active military duty.  He died at age 76 in July 2007.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse determination issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The appellant's motion for an advance 
upon the Board's docket was granted in May 2009.  The case is 
now ready for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The appellant and Veteran were married in May 1992, and 
divorced in September 2006, and the appellant may not be 
recognized as the Veteran's surviving spouse for VA benefit 
purposes under any of the governing laws and regulations.



CONCLUSION OF LAW

The appellant is not the Veteran's surviving spouse for VA 
benefit purposes.  38 U.S.C.A. §§ 101, 5103, 5103A, 5107, 
7104 (West 2002); 38 C.F.R. §§  3.50, 3.53, 3.206 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claim Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the appellant's claim.  
However, the issue in this appeal turns upon the proper 
application of the governing laws and regulations to the 
known and undisputed facts.  Under these circumstances, the 
Board finds that VA is not required to provide assistance 
under VCAA because there is no reasonable possibility that 
any assistance could aid in substantiating the appellant's 
claim for VA benefits based upon her marriage to the Veteran.  
38 U.S.C.A. § 5103A(a)(20. 

The term "spouse" means a person of the opposite sex who is a 
wife or husband.  38 U.S.C.A. § 101(31).  The term "surviving 
spouse" means (except for insurance purposes under Chapter 
19) a person of the opposite sex who was the spouse of a 
veteran at the time of the veteran's death, and who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse) and, who has 
not remarried, or in cases not involving remarriage, has not 
since the death of the veteran, and after September 1962, 
lived with another person and held herself out openly to the 
public to the be the spouse of such other person.  
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

A separation between a veteran and spouse, which was caused 
or procured by misconduct of the veteran, may excuse the 
otherwise applicable requirement for continuous cohabitation 
between a veteran and spouse, but there is still a 
requirement that the Veteran and spouse be legally married at 
the time of the veteran's death, for a spouse to be 
recognized as a surviving spouse.  38 C.F.R. § 3.53.

The validity of a divorce decree regular on its face, will be 
questioned by VA only when such validity is put in issue by a 
party thereto or a person whose interest in a claim for VA 
benefits would be affected thereby.  38 C.F.R. § 3.206.

Analysis:  The facts with respect to the marriage in this 
appeal are well established and not in dispute.  The 
appellant and Veteran were married in May 1992.  The 
appellant and Veteran were divorced in a valid judgment of 
divorce in the District Court of Payne County, State of 
Oklahoma, in September 2006.  The divorce decree does reveal 
that the moving party (petitioner or plaintiff) was the 
Veteran, and that the appellant was restored her maiden name.  
The Veteran subsequently died in July 2007.  The July 2007 
death certificate corroborated that at the time of the 
Veteran's death, he was divorced and there was no surviving 
spouse.  

The appellant in this case acknowledges that she and the 
Veteran were divorced by valid court decree in 2006.  She has 
submitted written argument, which the Board has no reason to 
doubt, that the Veteran was both physically and emotionally 
abusive toward her in the years prior to their separation, 
and that he had threatened her life on occasion.  The 
appellant's daughter, who assisted the appellant in the 
appeal, provided significant detail in this regard, and noted 
that it became necessary for family members to travel to the 
Veteran and appellant's home to remove the appellant for her 
own safety.  The Veteran later divorced the appellant.  At no 
time during the pendency of the appeal has the appellant 
argued that she was in fact the Veteran's surviving spouse at 
the time of his death, or that her divorce from the Veteran 
was void or voidable, or otherwise legally invalid.

Regardless of the Veteran's fault or other misconduct leading 
to the separation and subsequent divorce between he and the 
appellant in this case in 2006, the fact remains that the 
appellant and Veteran were indeed lawfully divorced from the 
bonds of matrimony in 2006.  There can be no issue with 
respect to the requirement for continuous cohabitation in the 
absence of a valid marriage.  Surviving spouses may be 
entitled to certain VA benefits even though there was not 
continuous cohabitation prior to a Veteran's death under 
circumstances where the Veteran is solely at fault in causing 
or procuring the separation, but in all such cases, the 
Veteran and his spouse must have remained married through the 
time of the Veteran's death for a spouse to be recognized as 
a "surviving spouse" for VA benefit purposes.

The appellant in this case was clearly not the Veteran's 
surviving spouse since she and the Veteran were lawfully 
divorced in a court of competent jurisdiction in 2006, prior 
to the Veteran's death in 2007.  Although the appellant and 
her daughter have attempted to argue issues of equity and 
fairness, the governing laws and regulations are clear and 
not subject to equitable interpretation.  

The Board notes that arguments have also been made with 
respect to SBP (Survivor Benefit Plan), but any benefits to 
which the appellant may be entitled with respect to the 
Veteran's military retirement or insurance are not subjects 
over which VA or the Board have jurisdiction.  Those issues 
must be raised with the Department of Defense and not with 
VA.  The Board is bound in its decisions by the regulations 
of the Department, instructions of the VA Secretary and 
precedent opinions of the VA Chief Legal Officer.  
38 U.S.C.A. § 7104(c).


ORDER

The appellant may not be recognized as a surviving spouse for 
VA benefit purposes.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


